Title: To Thomas Jefferson from Tench Coxe, 17 May 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
May 17th. 1793

An application has been made to me, since I had the honor of seeing you, to know whether it will be illegal, or, in any respect, improper for a Citizen of the United States to accept the business and to perform the service of an agent for the prizes sent and to be sent into the port of Philadelphia by the French ships of war, public and private. I have promised the applicants information upon the Subject, who will forbear to engage or to act until they receive an answer, and I have no doubt but that they will conform to what may be thought a proper line of conduct in the premises. With great respect, I have the Honor to be, Sir, your most Obedt Servant

tench coxe

